Citation Nr: 9913362	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-14 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether achievement of a vocational goal is reasonably 
feasible for purposes of entitlement to further vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.

(The issue of whether the 20 percent disability evaluation 
assigned for the veteran's residuals of an arthrotomy for 
torn meniscus of the left knee was properly reduced to a zero 
percent (noncompensable) rating and, if so, whether the 
veteran is entitled to a compensable evaluation for that 
disability, is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1996 determination by the 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
and Counseling Division (VR&C) in St. Louis, Missouri, which 
found the veteran to be an infeasible candidate for further 
vocational rehabilitation training.  The veteran, who had 
active service from December 1972 to November 1974, appealed 
that decision to the Board.  


FINDING OF FACT

The evidence demonstrates that the veteran's mental state and 
noncompliance with psychiatric treatment currently prevent 
him from successfully pursuing a vocational rehabilitation 
program and becoming gainfully employed in an occupation 
consistent with his abilities, aptitudes and interests.


CONCLUSION OF LAW

The criteria for finding that achievement of the veteran's 
vocational goal is reasonably feasible for purposes of 
entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code have not been met.  
38 U.S.C.A. §§ 3100, 3101 (West 1991); 38 C.F.R. §§ 21.35, 
21.53, 21.198, 21.362, 21.364 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record indicates that the veteran currently is in receipt 
of a 20 percent evaluation for status post open reduction, 
internal fixation, of the right knee and a noncompensable 
evaluation for residuals of an arthrotomy for torn meniscus 
of the left knee.  

In January 1993, the veteran was seen for vocational testing 
and an initial interview.  At that time, it was determined 
that the veteran had an employment handicap and there should 
be further exploration of his vocational goal.  In April 
1993, during a counseling session, the veteran's history of 
antisocial behavior was noted, along with an upcoming court 
appearance.  The veteran requested that his file be put in 
"interrupted" status until the court matter was resolved.  
Thereafter, in June 1993, the veteran was determined to be 
feasible for achieving a vocational goal in Natural Resource 
Management "with many reservations."  It was noted that the 
veteran had severe emotional problems which might sabotage 
his efforts in completing his vocational objective.  However, 
the Counseling Psychologist (CP) felt that it was in the 
veteran's best interest to provide him an opportunity to 
demonstrate that he could do the work required to complete 
his objective.  Accordingly, a rehabilitation plan was 
prepared and the veteran entered school.  In July 1993, the 
veteran was seen for a psychiatric consult and it was noted 
that he dropped out of computer class because he was too far 
behind.  The veteran indicated that he took his medication.  
He was found to be "stable."  In August 1993, the veteran 
was diagnosed with organic personality disorder and seizure 
disorder.  Prescriptions for Librium and Temazepam were 
renewed.  In December 1993, the veteran was placed in 
interrupted status as he was withdrawn from the class by his 
instructor due to nonattendance.

In August 1994, the veteran's rehabilitation plan was changed 
to reflect his desire to achieve an Associate Degree in 
Computer Information Systems and the veteran reentered 
training.  However, in October 1994, the veteran expressed 
his concern that physical problems, to include tremors in his 
hands, interfered with his ability to complete a computer 
operator program.  It was noted that the veteran abused 
medications which might account for the tremors in his hands.  
In addition, it was noted that the veteran's nonservice-
connected paranoid conditions made some of his interpersonal 
contacts at the school difficult.  The field of photography 
was discussed.  

Thereafter, during a December 1994 counseling session, the 
vocational objective of medical photographer was explored in 
more detail with the veteran.  Such objective was noted to 
require a minimum of direct or intense interpersonal 
relationships which would be compatible with the limitations 
imposed by the veteran's service and nonservice-connected 
disabilities.  Accordingly, the veteran planned to complete 
the requirements for a Federal Nonpaid Work Experience 
Program in 12 calendar months at a VA medical facility.  It 
was noted that progress and cooperation must be rated as 
satisfactory by his supervisor.  The veteran's rehabilitation 
plan was changed to reflect this new program goal.       

The record indicates that the veteran subsequently was 
assigned to a VA medical facility for training in medical 
photography.  However, the veteran was unable to start his 
training on time due to health reasons, to include excessive 
sleeping, depression and tremors.  The veteran was advised to 
seek treatment prior to proceeding.  The veteran's claims 
folder indicates that the veteran was diagnosed with mixed 
personality disorder in February  1995.  At that time, it was 
recommended that the veteran be seen in the Mental Health 
Clinic for psychological testing.  In March 1995, the veteran 
was seen for complaints of sleeping too much.  He noted 
medications for pain and seizures, but did not indicate that 
he took Librium or Temazepam.  A few days later, the veteran 
was seen for psychiatric consult at which time he complained 
of "cold feet."  No diagnosis was made and it was 
recommended that the veteran be seen by Neurology.  

Eventually, in March 1995, the veteran entered the vocational 
rehabilitation training program.  Reports of Contact from the 
veteran's supervisor, dated from March to June 1995 reveal 
increasingly inappropriate behavior.  In sum, the veteran's 
supervisor reported that the veteran discussed inappropriate 
things and had purportedly hit another veteran forcefully in 
the chest.  The supervisor noted that the veteran had a 
psychiatric consult scheduled in March 1995.  The veteran's 
claims folder indicates that the veteran was seen at the end 
of March 1995 for a psychiatric consult and was accompanied 
by a VA employee.  The veteran complained of confusion and 
forgetfulness, and noted that he took medication for pain and 
seizures.  He indicated that he was afraid of taking too many 
medications because of possible side effects.    

A letter in the file from the veteran's supervisor further 
details the veteran's inappropriate behavior at the VA 
medical center, to include the veteran's apprehension and 
paranoia, along with unusual requests such as using infrared 
film to photograph the spirits and aurora around people in 
order to learn more about them.  Reportedly, the veteran 
underwent psychiatric evaluation and it was the 
psychiatrist's strong recommendation that the veteran needed 
daily medication.  The psychiatrist and the supervisor 
explained to the veteran that he needed to undergo 
psychiatric treatment in order to continue as a student in 
the Medical Media program, and the veteran agreed.  However, 
after four weeks of admitted noncompliance, the supervisor 
contacted VR&C.  

Thereafter, the CP met with the veteran and told him that he 
would not be allowed to return to the VAMC because of his 
continued interpersonal difficulties.  The CP offered a work 
adjustment evaluation and an intake appointment was arranged 
for the veteran at Metropolitan Employment Rehabilitation 
Services on June 27th.  The veteran agreed to cooperate.  
However, after this meeting, the veteran contacted his 
supervisor to indicate his displeasure over the interruption 
of the photography program for a work adjustment evaluation.  
Threats were reported.

The record also indicates that in July 1995, the veteran made 
an effort to enter VR&C and again threats of physical harm 
were made by the veteran.  Based on the veteran's history and 
recent events, it was recommended that the veteran be 
restricted from access to the VA Regional Office.  In 
addition, the CP determined that the veteran was not a 
feasible candidate for vocational rehabilitation training at 
that time.  It was noted that the veteran's case would be 
reviewed in one year.  The veteran was notified that his 
claim was in interrupted status and the veteran was urged to 
comply with psychiatric treatment and medication.  

In July 1995, the veteran was seen for a psychiatric consult.  
The veteran indicated that he did not know why he was sent by 
Vocational Rehabilitation and further noted that he believed 
he did not have a problem and did not want any medication.  
The veteran repeatedly indicated that he did not want to 
engage in treatment as he had no problem. 

In an August 1995 Report of Contact with the veteran's case 
manager, it was  indicated that the veteran refused 
medication and therapy as prescribed by his psychiatrist.  
Thereafter, in August 1995, the CP made a formal 
determination of feasibility and found that the veteran was 
not considered a feasible candidate for vocational 
rehabilitation at that time.  It was also noted that the 
veteran's current situation did not warrant review in 12 
months as he had been noncompliant with psychiatric treatment 
for quite some time.  

In September 1995, the veteran was seen at a VA medical 
facility and complained of a reduction in a service-connected 
knee disability rating.  It was noted that he made "veiled 
threats."  The veteran denied taking any psychiatric 
medication and refused to be seen by a psychiatrist.  In 
January 1996, the veteran requested treatment for anxiety 
following the death of his father.  He indicated his 
willingness to take any prescribed medication.  The veteran 
was scheduled to see a psychiatrist in that same month, but 
there is no indication that he kept this appointment.    

In May 1996, the veteran requested a meeting regarding a 
return to school and was told by the CP that there was no 
plan to review his file until July or August 1996.  A note 
from the CP indicated that the veteran's current treatment 
regime possibly warranted review.  

In August 1996, the veteran was admitted to the hospital 
following an overdose of Dilantin.  Notes from a VA 
orthopedist to the file in July 1996 documented the veteran's 
unwillingness to cooperate in the treatment of a knee injury.  
It was indicated that the veteran appeared to be concerned 
only with the renewal of his prescriptions for pain 
medication.  

In August 1996, the CP met with the veteran who indicated 
that he was not undergoing any psychiatric treatment at the 
time.  He was reminded that a VA psychiatrist had prescribed 
psychotropic medication, but he had refused it.  Accordingly, 
the CP found that although the veteran had material 
limitations which warranted intervention by vocational 
rehabilitation, given his history and continued noncompliance 
with psychiatric treatment, the veteran was an infeasible 
candidate at this time.  The determination was based on the 
veteran's refusal of psychiatric interventions and the CP 
indicated his belief that the veteran would not make 
substantive and meaningful changes in the next 12 months.  
Accordingly, the veteran was denied further vocational 
rehabilitation training benefits under Chapter 31 benefits.       

A December 1996 letter from a VA orthopedist reported the 
veteran's pleasant and understanding attitude exhibited 
during his prolonged convalescence from a patellar fracture.  
According to the VA orthopedic surgeon, it was hoped that 
"this attestation will counteract the previous effect of 
reports to the DAV and other sources which may have reflected 
unfavorably on [the veteran's] behavior."  In addition, the 
orthopedist indicated that the veteran was "an excellent 
candidate for vocational rehabilitation" and he "strongly 
recommend[ed] that he be placed in such a program."

A February 1997 treatment note indicated that the veteran 
refused psychiatric treatment.  He stated that he was "not a 
psych case."  It was noted that he took Ritalin.

During an April 1997 hearing, the veteran testified that he 
did not remember the incidents of threats and physical 
violence very well.  He indicated that this negative behavior 
took place over a short period of time and suggested that his 
actions were more benign than indicated in the record.  
Moreover, he asserted that some of his actions stemmed from 
specific conflict with his supervisor.  According to the 
veteran, he did not believe that he would be a threat to 
anyone if he continued training.  The veteran testified that 
the medication (Ritalin) he took for Attention Deficit 
Disorder changed his behavior in a positive fashion.  He 
indicated that he was diagnosed with organic brain disorder 
on one occasion and a drug similar to Oversine was 
prescribed; however, he refused to take it as he knew "what 
Oversine does."  He indicated that he had sought treatment 
at the Mental Health Clinic in March 1997, approximately one 
month prior to this hearing.  He testified that he did not 
know he had a diagnosis of paranoid schizophrenia.  The 
veteran's representative argued that the veteran's behavior 
while in the vocational rehabilitation program was 
"situational" and that his condition had stabilized.   

A May 1997 letter from a VA staff psychiatrist indicated that 
the veteran was being treated for personality disorder and 
drug dependency.  It was noted that the veteran responded 
well to treatment.  In August 1997, a VA outpatient treatment 
record indicated that the veteran's mood tended to get 
irritated and he was angered easily.  His prescription for 
Ritalin was renewed.  Later that month, during VA 
hospitalization it was noted that the veteran persisted in 
wearing his martial arts uniform and made references to the 
medical staff regarding the potential for physical threat, to 
include the use of firearms.  It was noted that the veteran 
left the hospital without informing anyone and there was 
concern that he would remove the dressing and manipulate his 
leg wound.  

Pertinent law and regulations indicate that a veteran shall 
be entitled to a program of 
rehabilitation services under 38 U.S.C.A. Chapter 31 if the 
veteran has a service-connected disability of 20 percent or 
more and is determined to be in need of rehabilitation to 
overcome an employment handicap.  38 C.F.R. § 21.40 (1998).  
As the veteran has a 20 percent service-connected disability 
and has been found to have an employment handicap as defined 
in 38 C.F.R. § 21.35(a) (1998), he has met the basic 
eligibility requirements under Chapter 31, Title 38, United 
States Code.  

The provisions of Chapter 31 are intended to enable veterans 
with service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100 (West 1991).  The RO 
has found the veteran to be eligible for Chapter 31 benefits, 
but has denied entitlement to vocational rehabilitation and 
training based on a finding that the veteran's vocational 
goal is not reasonably feasible at this time and that the 
veteran is not a feasible candidate at this time because of 
his failure to cooperate.  

The term "vocational goal" is defined by statute as gainful 
employment consistent with a veteran's abilities, aptitudes 
and interests.  38 U.S.C.A. § 3101(8) (West 1991).  In order 
to find that the achievement of a particular vocational goal 
is reasonably feasible, the facts must show that the effects 
of the veteran's service-connected and nonservice-connected 
disabilities, when considered in relation to his 
circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment.  
38 C.F.R. § 21.35(h)(2) (1998).  The criteria for feasibility 
are: (1) a vocational goal must be identified; (2) the 
veteran's physical and mental conditions must permit training 
to begin within a reasonable period; and (3) the veteran must 
possess the necessary educational skills and background to 
pursue the goal.  38 C.F.R. § 21.53(d) (1998).  When, 
however, VA finds that the provisions of paragraph (d) of 
38 C.F.R. § 21.53 are not met, but VA has not determined that 
achievement of a vocational goal is not currently reasonably 
feasible, VA shall provide the rehabilitation services 
contained in § 21.35(i)(1)(i) of this part as appropriate.  A 
finding that achievement of a vocational goal is infeasible 
without a period of extended evaluation requires compelling 
evidence which establishes infeasibility beyond any 
reasonable doubt.  38 C.F.R. § 21.53(a)(2); see also 
38 C.F.R. §  21.57 (1998).

Moreover, if at any time a veteran's conduct or cooperation 
becomes unsatisfactory, vocational rehabilitation service and 
assistance may be "interrupted" when the evidence indicates 
that the veteran will be able to resume the program at some 
future date, which can be approximately established.  See 
38 C.F.R. §§ 21.197, 21.362, 21.364 (1998).  If VA determines 
that a veteran has failed to maintain satisfactory conduct or 
cooperation, VA may, after determining that all reasonable 
counseling efforts have been made, and are found not 
reasonably likely to be effective, discontinue services and 
assistance to the veteran.  38 C.F.R. § 21.364(a).  The 
veteran is responsible for satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitative services under Chapter 31.  38 C.F.R. § 
21.362(a).  

After a thorough review of the probative evidence, the Board 
finds that the veteran's continued training in pursuit of a 
vocational goal is not reasonably feasible at this time.  In 
this regard, the Board notes that there is compelling 
evidence of record that indicates that the veteran's failure 
to cooperate by not complying with requests to seek out and 
adhere to psychiatric treatment have affected his ability to 
work with others and, in turn, to pursue a vocational goal. 

In the Board's view, the VA met its obligation to assist the 
veteran.  In this regard, the Board notes that the CP 
originally found, despite concerns regarding a history of 
antisocial behavior, that the pursuit of a vocational goal 
was feasible for this veteran.  Accordingly, the veteran was 
provided the opportunity to pursue a training program.  In 
addition, VR&C indicated their willingness to work with the 
veteran as noted by the changes in his rehabilitation plan.  
Moreover, the veteran was informed during his most recent and 
final training program in medical photography that progress 
and cooperation must be rated as satisfactory by his 
supervisor.  As noted above, the veteran's supervisor did not 
find the veteran's progress and cooperation to be 
satisfactory.  The veteran exhibited inappropriate behavior 
toward others and, despite requests to do so by both his 
supervisor and VA, he did not engage in a program of 
psychiatric treatment.  Accordingly, the veteran was placed 
on interrupted status for a year after which time his case 
again was reviewed.  At that time, it was found (by his own 
admission) that the veteran was not undergoing psychiatric 
treatment.  Accordingly, vocational rehabilitation services 
were discontinued. 

The Board notes the veteran's testimony at a personal hearing 
and the argument by his representative that the inappropriate 
behavior noted during the vocational rehabilitation training 
program was "situational" and directly related to personal 
conflict with his supervisor.  However, based on the overall 
record, the Board must respectfully disagree with this 
characterization of the veteran's behavior.  The record shows 
a pattern of inappropriate behavior, to include threats, and 
at least one instance, of physical violence, which extended 
beyond interaction with his immediate supervisor.  Moreover, 
the record shows a pattern of uncooperative behavior with 
medical professionals, to include those in nonpsychiatric 
fields, and inappropriate conduct both before and after his 
participation in the vocational rehabilitation training 
program.  

The Board notes the December 1996 letter from the VA 
physician which indicated that the veteran was "an excellent 
candidate for vocational rehabilitation" and the hopes that 
such letter would "counteract" previous reports which may 
have reflected "unfavorably" on the veteran's behavior.  
However, the Board notes that this examiner did not comment 
on the veteran's cooperation concerning psychiatric 
treatment, and the Board cannot discount later-dated VA 
orthopedic notes which appear to indicate that the veteran 
was uncooperative in treatment and had made references to the 
medical staff regarding the potential for physical threat. 

In addition, the Board notes that the record contains a May 
1997 letter noting treatment for personality disorder and 
drug dependency and the veteran's testimony that he sought 
psychiatric treatment one month prior to the April 1997 
hearing.  However, despite the veteran's indication of his 
willingness to comply with a psychiatric treatment regime in 
the past, the evidence reveals that he never did so.  
Moreover, there is evidence dated after May 1997 which 
reveals continuing inappropriate behavior.  

Until the veteran can demonstrate that he is able to comply 
with the terms of training as identified by the appropriate 
VA personnel which includes a showing that he has the ability 
to work with others or under close supervision, as noted by a 
period of compliance with a psychiatric treatment regime, to 
include any prescribed medication, the Board finds that the 
achievement of a vocational goal is not reasonably feasible.  
Under the law the veteran is required to cooperate in the 
satisfactory conduct and cooperation in developing and 
implementing a program of rehabilitative services under 
Chapter 31.  See 38 C.F.R. §§ 21.362, 21.364 (1998). 

The facts show that the veteran's noncompliance with 
psychiatric treatment and medication prevent him from 
successfully pursuing a vocational rehabilitation program at 
this time.  38 C.F.R. §§ 21.35, 21.53(d).  The veteran has 
demonstrated the current inability to get along with others 
as evidenced by repeated instances of threatening behavior 
which has at least on one occasion escalated to physical 
violence.  At this time, the veteran has not identified a 
vocational goal that he is reasonably capable of completing 
and the veteran's current emotional state and noncompliance 
with psychiatric treatment do not permit training to begin 
within a reasonable period.  38 C.F.R. § 21.53(d).  The 
evidence is not evenly balanced in this case and the Board 
concludes that the attainment of a vocational goal by this 
veteran is infeasible at this time.  38 U.S.C.A. §§ 3100, 
3101, 3106; 38 C.F.R. §§ 21.53, 21.362, 21.364.  Thus, on the 
basis of the record, the Board finds that the preponderance 
of the evidence is against the veteran's claim seeking 
further vocational rehabilitation benefits under Chapter 31, 
Title 38, United States Code.  


ORDER

As the achievement of a vocational goal is not reasonably 
feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code, the appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 


